DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base instant claim 1 to now require n to only be 1 and R2 to be specific cyclic moieties.  This amendment renders moot the prior art rejection of record.  The reference QIAN neither teaches nor anticipates a compound of instant genus formula I of base claim 1 as amended.
Therefore, the Examiner extended the Markush search following Markush search practice to a compound:  
    PNG
    media_image1.png
    230
    457
    media_image1.png
    Greyscale
  wherein n is 1; R3 is substituted alkyl; R4 is methyl (alkyl); R1 is H; X is -CH2-; and R2 is 1,3-benzodioxol-5-yl.  This search retrieved applicable prior art but no double patent art.  Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula I of base claim 1 in/for/during this FINAL Office Action.  See “SEARCH 7” search summary (Examiner-conducted search using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the “SEARCH 7” search results for the instant application’s inventor/assignee/owner name for Applicants’ elected species and the extended Markush searches conducted to date did not retrieve any double patent references.
A review within PALM and PE2E SEARCH Databases for the instant application’s inventor/assignee/owner names limited by Applicants’ elected species and the extended Markush searches conducted to date did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Note a prior art and double patent art search for the full scope of base claim 1 has not yet been conducted in accordance with Markush search practice.  Prior art and double patent art has only been searched for Applicants’ elected species and the extended Markush search extensions conducted to date.
No additional Markush search extensions will be conducted in After Final.  Please file RCE to resume Markush search extension of genus Formula I of base instant claim 1.
The elected species and extended Markush searches conducted to date read on claims 1, 4, and 11-13.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Furthermore, claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/28/2022.
Current Status of 17/195,391
This Office Action is responsive to amended claims of July 22, 2022.
Claims 1, 4, and 11-13 have been examined on the merits.  Claims 1 and 12 are currently amended.  Claims 4, 11, and 13 are previously presented.
Priority
Applicants identify the instant application, Serial #:  17/195,391, filed 03/08/2021, as a continuation of 16/094,460, filed 10/17/2018, now U.S. Patent #:  10,975,019.  Application 16/094,460 is a national stage entry of PCT/EP2017/059116, International Filing Date: 04/18/2017, which claims foreign priority to European Patent Office application #:  16165804.2, filed 04/18/2016.
Receipt is acknowledged of certified copies of papers (see parent 16/094,460 file wrapper) required by 37 CFR 1.55.
The instant claims find support in the priority European Patent Office application 16165804.2 (filed 04/18/2016).  Therefore, the effective filing date of the instant is April 18, 2016.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 22, 2022.
The Examiner has reviewed the claim amendments and Reply of 07/22/2022.
Applicants deleted “Novel” from the application title via amending the Specification of 07/22/2022.  This renders moot the objection to the title of the application (see paragraph 20) made in the previous Office Action.
Applicants replaced the abrupt shortened Specification of 03/08/2021 (38 pages in length) with a full-length version (72 pages in length) on 07/22/2022.  Said amended Specification of 07/22/2022 is received and formally entered into the record.  Support for the 72-page full-length Specification of 07/22/2022 can be found in the parent 16/094,460 (see page 2 of 07/22/2022 Remarks).  This renders moot the objection for abrupt short Specification (see paragraph 19) made in the previous Office Action.
The amended Specification of 07/22/2022 resolves objection made (see paragraph 21) in the previous Office Action for numerous illustrations with poor resolution.
Applicants canceled claim 9 thereby rendering moot the claim objection (see paragraph 22) made in the previous Office Action.
Applicants revised claim 12, as requested, thereby rendering moot the objection (see paragraphs 23-24) made in the previous Office Action.
Applicants deleted “preferably” in the claims thereby rendering moot the indefiniteness rejection (see paragraphs 25-27) made in the previous Office Action.
Applicants revised claim 12 striking illustrations that lack antecedent basis, thereby rendering moot the indefiniteness rejection (see paragraph 28) made in the previous Office Action.  This revision also renders moot the rejection under 35 U.S.C. 112(d) (see paragraphs 29-31) made in previous Office Action.
Applicants amended base instant claim 1 to now require n to only be 1 and R2 to be specific cyclic moieties.  This amendment renders moot the prior art rejection (see paragraphs 32-33 made in previous Office Action) of record.  The reference QIAN neither teaches nor anticipates a compound of instant genus formula I of base claim 1 as amended.
Response to Amendment
Claim Objections
Claim 12 is objected to since commas are currently missing separating each compound from the other compounds in the list of illustrated compounds.  Please add commas to render moot this objection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARTA (WO 00/71514 A1).
The reference BARTA teaches a compound:  
    PNG
    media_image1.png
    230
    457
    media_image1.png
    Greyscale
  (see claim 20 on page 150), which is a species of instant claim 1 genus formula I, wherein n is 1; R3 is substituted alkyl; R4 is methyl (alkyl); R1 is H; X is -CH2-; and R2 is 1,3-benzodioxol-5-yl.  This includes alternative embodiments:  “enantiomers” (p. 88), “diastereomers” (p. 87), “hydrates” and “solvates” (p. 88), “crystals” (p. 87), “tautomers” (p. 88), or “pharmaceutically acceptable salts thereof” (reference claim 1 p. 138:  reference genus formula A, of which the above compound is also a species, at least due to reference BARTA claim construction).  This anticipates instant claim 1.
Furthermore, BARTA teaches “a pharmaceutical composition comprising said compound and an acceptable excipient” (pp. 65-66).  This anticipates instant claim 13.
This rejection is properly made FINAL due to:  (1) Applicants’ claim amendments; and (2) an extended Markush search necessitated by Applicants’ claim amendments.
Conclusion
Claim 12 is objected to due to claim informalities.
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, note that in RCE, when Markush search extension resumes, a new prior art reference could properly be found and applied against claims 4 and/or 11 based on Markush search practice.
Claims 1 and 13 are not presently allowable as written.
Recall, Applicants’ elected species is free of the prior art.
The parent patent U.S. 10,975,019 B2 is not a double patent reference since its claims do not permit an H or alkyl (or alternatively, a ring between R3 and R1) at instant R1, as required by instant claim 1.  The instant claim 1 R1 does not permit a substituted alkyl (which would open the door for an heteroarylalkyl or arylalkyl of the parent claims).  Thus, the parent claims are patentably distinct from the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625